#*A=“_HL- - _-__. ;=.,_=,-.-- _
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE WALTER F. BEINEKE
2011-1459
(Serial N0. 10/919,574)
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1s and Interferences'.
§
ON MOTION
ORDER
Walter F. Beineke moves for a 31-day extension of
time, until January 27 , 2012, to file his reply brief
Up0n consideration thereof,
IT ls ORDERED THAT:
The motion is granted

IN RE BEIN`EKE
CC'
S
2
F0R THE CoURT
   /s/ Jan Horba1__\;
Date J an Horbaly
Alice O. Martin, Esq.
Clerk
Rayrnond T. Chen, Esq. F[|_Ep
U.S. COURT OF APPEALS FUB
THE FE£lEHAL C|RCU|T
JAN 05 2012
JAN HORBA\.V
CLERK _